 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
        SEATTLE TIMES COMPANY,
 8                          Plaintiff,
 9         v.
                                                      C13-1463 TSZ
10      TRAVELERS CASUALTY AND
        SURETY COMPANY as successor-in-               ORDER
11      interest to AETNA CASUALTY AND
        SURETY COMPANY,
12
                            Defendant.
13

14         Counsel for defendant having telephonically advised the Court that this matter has

15 been resolved, and counsel for plaintiff having confirmed via email that no issue remains

16 for the Court’s determination,

17         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

18 prejudice and without costs.

19         In the event settlement is not perfected, either party may move to reopen and trial

20 will be scheduled, provided such motion is filed within 60 days of the date of this Order.

21         The Clerk is directed to CLOSE this case and to send a copy of this Order to all

22 counsel of record.

23

     ORDER - 1
 1         IT IS SO ORDERED.

 2         Dated this 6th day of May, 2021.

 3

 4                                            A
                                              Thomas S. Zilly
 5
                                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
